         Case 6:20-cv-00463-ADA Document 56 Filed 03/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WSOU INVESTMENTS LLC,                             §
           Plaintiff                              §
                                                  §     W-20-CV-00455-ADA
-v-                                               §     W-20-CV-00467-ADA
                                                  §     W-20-CV-00459-ADA
MICROSOFT CORPORATION,                            §     W-20-CV-00463-ADA
           Defendant                              §
                                                  §


                         ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Dr. Joshua J. Yi to serve as a technical advisor on this

case. The Court has reviewed Dr. Yi’s invoice for services through March 11, 2021 and finds the

requested amount ($18,075.00) to be reasonable and necessary. As such, the Court ORDERS

payment to be promptly made as follows:

       Plaintiffs:            $9,037.50
       Defendant:             $9,037.50

Dr. Yi will separately provide deposit instructions.



SIGNED this 17th day of March, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
